Exhibit 10.2

UMB FINANCIAL CORPORATION

2016 LONG-TERM INCENTIVE COMPENSATION PROGRAM

2016 SERVICE-BASED RESTRICTED STOCK AWARD AGREEMENT

                                 , 2016

Pursuant to the UMB Financial Corporation 2016 Long-Term Incentive Compensation
Program (the “Program”) established under the UMB Financial Corporation
Long-Term Incentive Compensation Plan (the “Plan”), UMB Financial Corporation
(the “Company”) hereby grants to [INSERT NAME], as a Participant in the Program
(“You” or, as a possessive, “Your”),                     shares of Service-Based
Restricted Stock as indicated in the “Notification of Grant Award” from Merrill
Lynch Equity Award Services, with a Grant Date of                     , 2016
(the “Notification”). This Stock Award is effective only upon the electronic
acknowledgement and acceptance of the Stock Award by You and is subject to all
of the terms and conditions of this 2016 Service-Based Restricted Stock Award
Agreement (the “Agreement”), the Plan, and the Program (collectively, the
“Restricted Stock Documentation”). The Plan and the Program are incorporated in
their entirety here by this reference. The Restricted Stock Documentation may be
viewed, printed, and accepted by You through the website www.benefits.ml.com and
are agreed to by You. Without limiting any other provision herein, You expressly
acknowledge that Section 7 of the Program and other provisions of the Restricted
Stock Documentation authorize the Compensation Committee and the Company, under
the circumstances stated therein, to “claw back” or otherwise reclaim or recover
all or a portion of the Restricted Stock referenced in this Agreement or its
cash equivalent. Each term used but not otherwise defined in this Agreement has
the meaning set forth in the Program or, if not defined there, in the Plan.

1. Service-Based Restricted Stock

a) Dividends and Distributions on Service-Based Restricted Stock. Any cash
dividends or distributions on unvested Service-Based Restricted Stock will be
used to purchase additional shares of Company Stock pursuant to the Company’s
dividend reinvestment plan, and any Company Stock so purchased will be subject
to the same rights, restrictions, and provisions applicable to the Service-Based
Restricted Stock upon which such cash dividends or distributions were paid.

b) Service-Based Restricted Stock Vesting Schedule. Subject to the terms and
conditions of the Restricted Stock Documentation, You will vest in the shares of
Service-Based Restricted Stock in accordance with the following vesting
schedule:

Prior to two (2) full years of Continuous Service measured from the Grant Date,
You will be vested in 0% of the shares of the Service-Based Restricted Stock.

Upon two (2) full years of Continuous Service measured from the Grant Date, You
will be vested in 50% of the shares of the Service-Based Restricted Stock.



--------------------------------------------------------------------------------

Upon three (3) full years of Continuous Service measured from the Grant Date,
You will be vested in an additional 25% (cumulatively 75%) of the shares of the
Service-Based Restricted Stock.

Upon four (4) full years of Continuous Service measured from the Grant Date, You
will be vested in the final 25% (cumulatively 100%) of the shares of the
Service-Based Restricted Stock.

c) Termination of Continuous Service. If Your Continuous Service terminates for
any reason other than Your death, Disability, or Qualified Retirement, the
Company shall automatically reacquire, with no further action and for no
additional consideration, and You shall be deemed to have waived and released
any right or interest that You may then have in, all shares of Service-Based
Restricted Stock that have not vested under the Restricted Stock Documentation
as of the date of termination. If Your Continuous Service terminates due to Your
death, Disability, or Qualified Retirement, all or a portion of Your unvested
shares of Service-Based Restricted Stock may vest on the terms and conditions
described in Section 5 of the Program. But to the extent that any shares of
Service-Based Restricted Stock do not vest as described in Section 5 of the
Program, the Company shall automatically reacquire, with no further action and
for no additional consideration, and You shall be deemed to have waived and
released any right or interest that You may then have in, those unvested shares
of Service-Based Restricted Stock.

2. Additional Terms

a) Non-Transferability. Your Restricted Stock shall not be transferable other
than by the laws of descent and distribution or pursuant to a qualified domestic
relations order. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of Your Restricted Stock during the time that it is restricted
and the levy of any execution, attachment or similar process upon Restricted
Stock while it is restricted shall be null and void and without effect.

b) Restricted Period. The Restricted Period for Restricted Stock under this
Agreement and the related Restricted Stock Documentation will end once You have
earned and become vested in the Restricted Stock. You expressly acknowledge,
however, that applicable law and policies of the Company may impose other
restrictions or limitations on Company Stock that you own or hold.

c) No Waiver. No waiver of any breach or condition of any of the Restricted
Stock Documentation will effect a waiver of any subsequent or other breach or
condition, whether similar or dissimilar. No failure to exercise or delay in
exercising any right or remedy under any of the Restricted Stock Documentation
will effect a waiver of that right or remedy. No single or partial exercise of
any right or remedy under any of the Restricted Stock Documentation will
preclude any other or further exercise of that right or remedy or any other
right or remedy. Except as otherwise expressly provided, the rights and remedies
under the Restricted Stock Documentation are cumulative and not exclusive or
exhaustive.

 

2



--------------------------------------------------------------------------------

d) No Employment Contract. Nothing in the Restricted Stock Documentation or the
grant of any Restricted Stock shall confer on You any right to continue in the
employ of the Company or any Affiliate or affect in any way the right of the
Company or any Affiliate to terminate Your employment at any time. Except to the
extent that the terms of any written employment contract between the Company and
You may expressly provide otherwise, the Company and its Affiliates shall be
under no obligation to continue Your employment for any period of specific
duration and may terminate Your employment at any time, with or without cause,
free from any liability or any claim under the Restricted Stock Documentation or
otherwise.

e) Notices. Any notice to the Company under the Restricted Stock Documentation
must be in writing and addressed to the Company in care of its Secretary at 1010
Grand Boulevard, Kansas City, Missouri 64106. Any notice to You under the
Restricted Stock Documentation must be in writing and addressed to You at the
address last known and on file with the Company. Notices must be delivered as
follows (with notice deemed given as indicated): (i) by personal delivery, upon
delivery; (ii) by nationally recognized express courier, upon delivery; (iii) by
certified or registered mail, postage prepaid and return receipt requested, upon
delivery; and (iv) by first-class U.S. mail, postage prepaid, three (3) calendar
days following delivery to the United States Postal Service.

f) Construction. This Agreement and the Stock Award are made and granted
pursuant to the Restricted Stock Documentation and are in all respects limited
by and subject to the express terms and provisions of the Restricted Stock
Documentation.

g) General. The Company shall pay all original issue and transfer taxes with
respect to the issue and transfer of shares pursuant hereto and all other fees
and expenses necessarily incurred by the Company in connection therewith.

h) Binding on Successors. This Agreement is binding on the parties hereto, their
heirs, and their respective successors and permitted assigns.

3. Acknowledgements

This Agreement constitutes both the Stock Award Agreement and the Restricted
Stock Agreement applicable to the Restricted Stock granted herein. By accepting
this Stock Award, You acknowledge receipt of, and understand and agree to the
terms and conditions contained in, the Restricted Stock Documentation. Such
acknowledgment and agreement by You will be deemed to have been given by Your
electronic acknowledgment and acceptance of the Notification as provided for
therein. You further accept as binding, conclusive, and final all decisions and
interpretations of the Compensation Committee upon any questions or other
matters arising under the Restricted Stock Documentation. You further
acknowledge that, as of the Grant Date, the Restricted Stock Documentation set
forth the entire understanding between You and the Company regarding the Stock
Award and supersede all prior oral and written agreements on that subject with
the exception of (a) Options and Restricted Stock previously granted and
delivered to You under the Plan, (b) the UMB Financial Corporation 2002
Incentive Stock Option Plan, and (c) the following agreements only:

 

3



--------------------------------------------------------------------------------

Other Agreements: None

 

UMB FINANCIAL CORPORATION BY:   /s/ J. Mariner Kemper   J. Mariner Kemper,
Chairman & CEO

 

4